Citation Nr: 1746188	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable initial disability rating for limitation of extension as a result of degenerative joint disease of the right elbow.  

2.  Entitlement to an initial disability rating in excess of 10 percent for limitation of flexion as a result of degenerative joint disease of the right elbow.  

3.  Entitlement to an initial disability rating in excess of 10 percent for limitation of supination as a result of degenerative joint disease of the right elbow.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from January 1989 to November 1993, January 1995 to July 1995, and February 2002 to April 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  They were subsequently remanded by the Board in November 2016 for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is cognizant that the Veteran's claims were previously remanded in November 2016.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

First, the Board notes that the Veteran's disabilities were most recently assessed during VA examination in October 2016.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the October 2016 examination does not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, a new examination is required with regard to the Veteran's claim.  

Further, the Board notes that a Supplemental Statement of the Case (SSOC) was issued in February 2017.  However, it does not appear that the RO considered a series of x-rays provided by the Veteran in November 2016 in its assessment of the claims.  Thus, considerations of due process mandate that the Board may not proceed with review of the claims on appeal without first returning this case to the RO for evaluation of this evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to assess the current severity of his right elbow disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's right elbow disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both elbows.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right elbow disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

Finally, the examiner is asked to explicitly interpret/address a series of elbow x-rays provided by the Veteran in November 2016.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  Thereafter, readjudicate the matters on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and his representative an appropriate opportunity to respond.  Said SSOC must explicitly consider all new evidence of record, to include a series of x-rays provided by the Veteran in November 2016.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




